It appears to be conceded on all sides that the apportionment of Kings county into assembly districts should have been based upon the citizen population and have *Page 533 
excluded aliens. That is undoubtedly the correct rule, and the return admits that it was not observed. It does not necessarily follow, however, that the apportionment made should be set aside for that error. If no appreciable harm has resulted from adopting the wrong measure of population as a basis for the division made we ought not to grant a mandamus to compel a change, at least, under circumstances such as exist in the present ease. An apportionment was first made in 1892. It was unequal and vicious on its face; a palpable violation of the constitutional provision, and of a character subversive of all true principles of government, and which cannot be too severely condemned; but that apportionment was also based upon the population swollen by the inclusion of aliens. No objection was taken on that account. The question was not raised, and our order for a new apportionment consequently made no allusion to the subject and gave no direction about it. (138 N.Y. 96.) The supervisors then proceeded to make a new apportionment, which, on the relation ofBaird, we have just upheld. It is not a perfect one by any means. The relator claims that considerations of political advantage still infect the work done, and that the problem has been how much of partisan injustice this court would feel itself bound to bear. But the division has seemed to us a reasonable approach to equality, and under all the circumstances of the case a substantial obedience to the writ. Some discretion we are bound to concede to the apportioning board, and we have already determined in the Baird case that such discretion has not been so abused or exceeded as to require a second judicial interference. Having once ordered a new apportionment with no complaint made as to the selected basis of population, and that order having been obeyed, we ought not now to intervene on the new ground asserted unless we can clearly see that the error established did, in fact, make the apportionment much more unequal than it appeared to be upon the basis adopted. In Peopleex rel. Carter v. Rice (135 N.Y. 473) it was alleged as a ground of attack upon the senate districts that persons of color not taxed *Page 534 
were included in the representative population, and we held that unless the class wrongly included were shown to be located in seriously different proportions in the different districts, the error was harmless and should not occupy the time of the court. We cannot presume a material disproportion in the distribution of aliens, and the proof given in this case tends to show that their distribution through the districts formed is in a proportion quite near to the citizen population, and varying so little from it that the same and an identical apportionment with that now before us might be made, based upon the citizen population alone, and we should feel bound to permit it to stand. And so we think that the error relied upon does not furnish a sufficient reason for setting aside the apportionment.
The order should be affirmed.
All concur.
Order affirmed.